     Case 2:91-cv-00882-MCE-JDP Document 444 Filed 11/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PATRICK BRUCE GORDON,                              Case No. 2:91-cv-00882-MCE-JDP (DP)
12                       Petitioner,                     ORDER TO RESUBMIT REQUEST TO SEAL
13            v.                                         ECF No. 443
14    KEVIN CHAPPELL,
15                       Respondent.
16

17          Respondent, alongside his response to petitioner’s “brief on all claims for relief,” ECF No.

18   421, has filed a notice of request to seal. ECF No. 443. Respondent states that his response to

19   petitioner’s claims “4(B) and 5” should be sealed because it contains information related to the

20   disclosure of a confidential informant’s identity. Id. at 2. Petitioner has not filed an objection to

21   the notice within the time allotted by the Local Rules. See Local Rule 141(c).

22          In the Ninth Circuit, there is a “strong presumption in favor of access to court records.”

23   See Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). However, the

24   presumption is not absolute and “can be overridden given sufficiently compelling reasons for

25   doing so.” See id. Respondent has not offered sufficient legal argument that sealing is warranted

26   in either his notice on the public docket or his request to seal that was submitted to the court. He

27   cites no case law and relies solely on an eighteen-year old order in this case. ECF No. 443 at 2

28   (“By order dated April 10, 2002 (dkt. 273), this Court has designated the transcript of the July 17,
                                                        1
     Case 2:91-cv-00882-MCE-JDP Document 444 Filed 11/17/20 Page 2 of 2


 1   1984, San Joaquin County Superior Court in camera hearing on the issue of whether the

 2   confidential informant’s identity should be revealed (which was ordered sealed by the San

 3   Joaquin County Superior Court) as confidential.”). Circumstances and law change over the

 4   course of nearly two decades and respondent cannot rely on that previous order alone. For

 5   instance, the Ninth Circuit’s decision in Kamakana v. City & County of Honolulu which held that

 6   a party seeking to seal documents attached to a dispositive motion had to show “compelling

 7   reasons” for doing so had not yet been decided in 2002. 447 F.3d 1172, 1180 (9th Cir. 2006) (“In

 8   sum, we treat judicial records attached to dispositive motions differently from records attached to

 9   non-dispositive motions. Those who seek to maintain the secrecy of documents attached to

10   dispositive motions must meet the high threshold of showing that ‘compelling reasons’ support

11   secrecy.”). Rather than deny the request to seal, the court will order respondent to submit a new

12   request to seal in accordance with Local Rule 141. That request should set forth the legal

13   arguments and case law that justify sealing. The new request should be submitted within fourteen

14   days of this order’s entry.

15
     IT IS SO ORDERED.
16

17
     Dated:     November 16, 2020
18                                                     JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
